[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                      For the First Circuit


No. 00-1243


              MARITIMES & NORTHEAST PIPELINE, L.L.C.,

                       Plaintiff, Appellee,

                                v.

     1.43 ACRES OF LAND IN THE TOWN OF LISBON, COUNTY OF
                ANDROSCOGGIN, STATE OF MAINE,

                            Defendant,

                          DAVID MOCKLER,

                       Defendant, Appellant,

              LAWRENCE B. STEWART; CLAUDETTE STEWART;
                 NORMAND J. VALLEE; STATE OF MAINE,

                            Defendants.




         APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

         [Hon. D. Brock Hornby, U.S. District Judge]



                              Before

                       Torruella, Chief Judge,
                 Selya and Boudin, Circuit Judges.
     David Mockler on brief pro se.
     James T. Kilbreth, Juliet T. Browne, Hope K. Creal and
Verrill & Dana, LLP on brief for appellee Maritimes & Northeast
Pipeline, L.L.C.




                      December 29, 2000
           Per Curiam.     Following a one-day bench trial, the

district court upheld the validity of a grant of easement

which afforded the appellee pipeline company a right-of-way

across    appellant    Mockler's    property        to       construct    and

maintain a natural gas pipeline.               Mockler now appeals,

raising   two   assignments    of   error.         As   we    find   neither

persuasive, we summarily affirm.

           Mockler first argues that his charge of fraud was

impermissibly rejected.       The district court found, contrary

to   Mockler's        assertions,      that        appellee       had     not

misrepresented the pipeline's location to him in the course

of negotiating the easement and, further, that a revised

route had been properly approved by the government prior to

that time.      "In reviewing factual findings, this court

applies   the   clear-error    standard       of   review,"      Vinick    v.

United States, 205 F.3d 1, 6 (1st Cir. 2000), under which we

accept the lower court's findings unless we are "left with

the definite and firm conviction that a mistake has been

committed," Anderson v. City of Bessemer City, 470 U.S. 564,

573 (1985) (quoting United States v. United States Gypsum

Co., 333 U.S. 364, 395 (1948)).           Our review of the record


                                 -3-
 reveals no such mistake.            Mockler's own witnesses (two

 neighboring      landowners)      belied     any        suggestion       that

 appellee's "land agent" was purveying false information.

 And appellee's evidence concerning the approval of "Reroute

 63-D" went entirely unrebutted.           There was no clear error.1

              Mockler   also    contends    that    he    was    denied     his

 Seventh Amendment right to a trial by jury.                  Yet he has not

 even attempted to explain how this case--a diversity action

 seeking a declaratory judgment as to the validity of an

 easement--might involve "rights and remedies of the sort

 traditionally enforced in an action at law, rather than in

 an action in equity."         Pernell v. Southall Realty, 416 U.S.
363, 375 (1974).       The argument not only is without merit but

 also   has    been   waived--whether      because       of    the   lack    of

 "developed     argumentation"      on    appeal,    United      States      v.

 Zannino, 895 F.2d 1, 17 (1st Cir. 1990), or because of the

 lack   of    objection   below,    see,    e.g.,    8    Moore's    Federal

 Practice §§ 38.52[4], 39.13[1][c] (3d ed. 2000).

              Affirmed.    See Loc. R. 27(c).



    1  Even if a misrepresentation had occurred, we fail to see
how Mockler could establish justifiable reliance thereon, in
light of his admitted failure to read the contract or to review
the  accompanying   diagram  which   accurately  depicted   the
pipeline's route across his property.    See, e.g., Francis v.
Stinson, 760 A.2d 209, 217-18 (Me. 2000).

                                    -4-